DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 11/11/2020 under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference of Jayasena ( US 20200057717 A1) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10, 13-19, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kaviani (US 20170220509 A1 ) in view of Frankel (US 20200236064 A1) and Jayasena ( US 20200057717 A1).
Regarding claim 1, Kaviani discloses:
An integrated circuit device (Fig 1, [0027]-[0029], an IC die) comprising: 
a base die that comprises memory ( Fig 1, [0029], an IC die 101, or 103, with mem 104); and 

wherein the network processing function employs a data structure for performance of the network processing function or a data packet to be processed by the network processing function, or both ( Fig 1, Fig 4, transport 114, [0032], [0036]-[0038], packet processing ), and 
wherein the base die stores the data structure, the data packet, or both ( Fig 1, Fig 4, Fig 7, MEM 104, [0052], [0066], memory, queues, would store packets).
Kaviani does not explicitly disclose:
a high-speed interface,
However, the teaching of a high-speed interface is well known in the art as evidenced by Frankel.
Frankel discloses:
a high-speed interface ( [0023], [0037]-[0038], high-speed interconnect between FPGA dies).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Frankel as mentioned above as a modification to Kaviani, such that the combination would allow to apply high-speed interface between dies, in order to support density and high bandwidth (WAN) interconnection as well as alternate high bandwidth rack expansion and PNF (physical network function) interconnect.
Kaviani as modified by Frankel does not explicitly disclose:
wherein the programmable fabric die and the base die are vertically aligned so the base die is vertically below at least a portion of a surface area of the programmable fabric die.

Jayasena discloses:
wherein the programmable fabric die and the base die are vertically aligned so the base die is vertically below at least a portion of a surface area of the programmable fabric die ( Fig 2, [0017], a base die 242 with a set of vertically stacked memory dies 244).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jayasena  as mentioned above as a modification to Kaviani ( modified by Frankel), such that the combination would allow to combine base die with memory dies in a vertical die stack using die-to-die bonding , in order to use through-silicon vias (TSVs) technology, and allow  integrated circuit to occupy a relatively small amount of planar area and a relatively small amount of volume.
Regarding claim 2, Kaviani as modified by Frankel and Jayasena discloses all the features with respect to parent claim 1 as outlined above.
wherein the high-speed interface comprises a high density interconnect, a 3D interconnect, or a micro bump interconnect ( Frankel , [0023], high speed interface, density interconnections).
the combination is obvious for the same reasons applied to the claim 1.
Regarding claim 3, Kaviani as modified by Frankel and Jayasena discloses all the features with respect to parent claim 1 as outlined above.
wherein the programmable fabric die comprises a plurality of sectors and the base die comprises sector-aligned memory circuitries, and wherein the network function block is disposed in one sector of the plurality of sectors or in a subplurality of the plurality of sectors ( Kaviani, Fig 5, [0055]-[0057], sub-regions (FSRs), sub-nodes (RSNs) etc).
claim 4, Kaviani as modified by Frankel and Jayasena discloses all the features with respect to parent claim 3 as outlined above.
wherein the network function block is disposed in a first sector and the data structure or data packet is disposed in a first sector- aligned memory circuitry associated with the first sector (Kaviani, Fig 5, Fig 7, Fig 10, [0036], [0063], [0066], [0076], transport logic 114 processing packets ).
Regarding claim 5, Kaviani as modified by Frankel and Jayasena discloses all the features with respect to parent claim 3 as outlined above.
wherein the network function block is disposed in a first sector, the data structure is disposed in a second sector-aligned memory, and the network function block accesses the data structure using a network-on-chip (NOC) of the base die ( Kaviani, Fig 4, [0053], NoC would be included to handle network functions).
Regarding claim 6, Kaviani as modified by Frankel and Jayasena discloses all the features with respect to parent claim 1 as outlined above.
wherein the memory of the base die comprises configuration data for a second network function block, and wherein the programmable fabric die is configurable to perform partial reconfiguration by programming a portion of the programmable fabric die with the configuration data for the second network function block.
wherein the memory of the base die comprises configuration data for a second network function block (Kaviani, Fig 1, Fig 3, Fig 5,  Mem 104, [0043], [0046], [0049], [0051], configuration logic, configuration IO) , and wherein the programmable fabric die is configurable to perform partial reconfiguration by programming a portion of the programmable fabric die with the configuration data for the second network function block (Kaviani, [0049], [0052], configuration would be dynamically programmed, PEs coupled to and use the memory 104 (e.g., BRAMs 303) ).
claim 7, Kaviani as modified by Frankel and Jayasena discloses all the features with respect to parent claim 6 as outlined above.
wherein programming the portion of the programmable fabric die comprises replacing the network function block with the second network function block ( Kaviani, Fig 5, [0055]- [0056], some network function would be dynamically programmed using configuration data).
Regarding claim 8, Kaviani as modified by Frankel and Jayasena discloses all the features with respect to parent claim 1 as outlined above.
wherein the network function block comprises a quality of service (QoS) functionality, a packet filtering functionality, a packet routing, an encryption functionality, a decryption functionality, an error checking functionality, a direct memory access management functionality, or a look-up table functionality, or a combination thereof (Kaviani, Fig 3, [0044], [0053], [0056], [0094], router/switch included for routing function, NoC).
Regarding claim 9, Kaviani discloses:
A system(Fig 1, IC system 100),  comprising: 
an external memory (Fig 1, Fig 4,  IO 108, other IO, [0054], memory IOs); and 
a network processor comprising: 
a base die that comprises on-package memory ( Fig 1, IC die, Mem 104); and 
a processor die (Fig 4, programming fabric 404) comprising: 
a first network function configured to exchange data with the on- package memory in the base die using a interface between the processor die and the base die (Fig 1,  Fig 4, [0043], [0049], [0052]-[0053], IC die 101 or IC die 103 comprises a programmable fabric IC, coupled to the system-level interconnect 350, processing elements PEs 102, the programmable fabric 404 can be configured with circuits, such as PEs 102, that can implement the transport logic 114); 

Kaviani does not explicitly disclose:
a high-speed interface,
However, the teaching of a high-speed interface is well known in the art as evidenced by Frankel.
Frankel discloses:
a high-speed interface ( [0023], [0037]-[0038], high-speed interconnect between FPGA dies).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Frankel as mentioned above as a modification to Kaviani, such that the combination would allow to apply high-speed interface between dies, in order to support density and high bandwidth (WAN) interconnection as well as alternate high bandwidth rack expansion and PNF (physical network function) interconnect.
Kaviani as modified by Frankel does not explicitly disclose:
wherein the processor die and the base die are vertically aligned so the base die is vertically below at least a portion of a surface area of the processor die.
However, the teaching of wherein the processor die and the base die are vertically aligned so the base die is vertically below at least a portion of a surface area of the processor die is well known in the art as evidenced by Jayasena.
Jayasena discloses:
wherein the processor die and the base die are vertically aligned so the base die is vertically below at least a portion of a surface area of the processor die  ( Fig 2, [0017], a base die 242 with a set of vertically stacked memory dies 244).

Regarding claim 10, Kaviani as modified by Frankel and Jayasena discloses all the features with respect to parent claim 9 as outlined above.
wherein the processor die comprises an application- specific integrated circuit (ASIC), programmable fabric, a field programmable gate array (FPGA), or a general-purpose processor, or any combination thereof ( Kaviani, Fig 4, [0052], ASIC die, FPGA die).
Regarding claim 13, Kaviani as modified by Frankel and Jayasena discloses all the features with respect to parent claim 9 as outlined above.
wherein the processor die comprises programmable fabric, the on-package memory comprises configuration data for a second network function, and the network processor is configurable to swap the first network function for the second network function by configuring programmable fabric with the second network function using partial reconfiguration of the programmable fabric ( Kaviani, Fig 5, [0055]- [0056], some network function would be dynamically programmed using configuration data).
Regarding claim 14, Kaviani as modified by Frankel and Jayasena discloses all the features with respect to parent claim 9 as outlined above.
wherein the network processor comprises Ethernet circuitry, peripheral component interconnect express (PCIe) circuitry, Fibre Channel network circuitry, Infiniband circuitry, remote direct memory access (RDMA) circuitry, converged ethernet circuitry, or synchronous optical network (SONET) 
the combination is obvious for the same reasons applied to the claim 9.
Regarding claim 15, Kaviani as modified by Frankel and Jayasena discloses all the features with respect to parent claim 9 as outlined above.
wherein the network processor comprises a data bridge that receives data in a first protocol and transmits data in a second protocol different from the first protocol ( Frankel, [0023], [0034], different protocols supported).
the combination is obvious for the same reasons applied to the claim 9.
Regarding claim 16, Kaviani as modified by Frankel and Jayasena discloses all the features with respect to parent claim 9 as outlined above.
wherein the network processor comprises a network interface card (NIC), a host bus adapter (HBA), a converged network adapter (CNA) ( Frankel, [0003], NIC).
the combination is obvious for the same reasons applied to the claim 9.
Regarding claim 17, Kaviani as modified by Frankel and Jayasena discloses all the features with respect to parent claim 9 as outlined above.
wherein the system comprises a data center, or a storage center, or both ( Frankel, [0029]-[0031], data center).
the combination is obvious for the same reasons applied to the claim 9.
Regarding claim 18, Kaviani discloses:
A method for virtualization of a network device that comprises a programmable fabric device, the method comprising: 
receiving, in the programmable fabric device, a request to replace a first network processing function by a second network processing function, wherein a programmable fabric die of the 
retrieving, by the programmable fabric die, the configuration data for the second network processing function from the on-package memory over an interface that connects the base die and the programmable fabric die ( Fig 1, Fig 4, [0056],  configuration data loaded into the FPGA, or dynamically during operation of the FPGA); and 
programming, by the programmable fabric die, a portion of the programmable fabric die with the configuration data for the second network processing function during operation of the programmable fabric device ([0049],  [0051]-[0054], configuration IO, interconnect 350 can be dynamically programmed during operation of the IC die 101).
Kaviani does not explicitly disclose:
Virtualization, a high-speed interface,
However, the teaching of Virtualization, a high-speed interface is well known in the art as evidenced by Frankel.
Frankel discloses:
Virtualization ( [0020]-[0022], [0031], [0033], virtual fabric , plurality of FPGAs can be utilized for switching functions, Virtual Network Functions (VNFs)),
a high-speed interface ( [0023], [0037]-[0038], high-speed interconnect between FPGA dies).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Frankel as mentioned above as a modification to Kaviani, such that the combination would allow to apply high-speed interface between 
Kaviani as modified by Frankel does not explicitly disclose:
wherein the programmable fabric die and the base die are vertically aligned so the base die is vertically below at least a portion of a surface area of the programmable fabric die.
	However, the teaching of wherein the programmable fabric die and the base die are vertically aligned so the base die is vertically below at least a portion of a surface area of the programmable fabric die is well known in the art as evidenced by Jayasena.
Jayasena discloses:
wherein the programmable fabric die and the base die are vertically aligned so the base die is vertically below at least a portion of a surface area of the programmable fabric die ( Fig 2, [0017], a base die 242 with a set of vertically stacked memory dies 244).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jayasena  as mentioned above as a modification to Kaviani ( modified by Frankel), such that the combination would allow to combine base die with memory dies in a vertical die stack using die-to-die bonding , in order to use through-silicon vias (TSVs) technology, and allow  integrated circuit to occupy a relatively small amount of planar area and a relatively small amount of volume.
Regarding claim 19, Kaviani as modified by Frankel and Jayasena discloses all the features with respect to parent claim 18 as outlined above.
wherein the programmable fabric device comprises a first virtual network function (VNF) profile that comprises the first network processing function and a second VNF profile that comprises the second network processing function, and wherein the request comprises a swap of the first VNF profile 
the combination is obvious for the same reasons applied to the claim 18.
Regarding claim 21, Kaviani as modified by Frankel discloses and Jayasena all the features with respect to parent claim 18 as outlined above.
wherein retrieving the configuration data comprises accessing the configuration data using a network-on-chip (NOC) of the base die ( Kaviani, Fig1, Fig 4, [0053], the system-level interconnect 350 can include a network-on-chip ( NoC)).
Regarding claim 22, Kaviani as modified by Frankel and Jayasena discloses all the features with respect to parent claim 18 as outlined above.
Comprising loading a data structure associated with the second network processing function into a sector-aligned memory of the base die ( Kaviani, Fig 5, Fig 7, [0056], RNs 504 can be programmed using configuration data loaded into the FPGA, or dynamically during operation of the FPGA).
Regarding claim 23, Kaviani as modified by Frankel and Jayasena discloses all the features with respect to parent claim 18 as outlined above.
wherein the programmable fabric die comprises a sector manager configured to receive the request ( Kaviani, Fig 5, [0047], [0055]-[0057], memory controller, sub-regions (FSRs), sub-nodes (RSNs)).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kaviani (US 20170220509 A1 ) in view of Frankel (US 20200236064 A1),  Jayasena ( US 20200057717 A1) and Ebert ( US 20150113196 A1).
Regarding claims 11-12, Kaviani as modified by Frankel and Jayasena discloses all the features with respect to parent claim 9 as outlined above.
Kaviani as modified by Frankel and Jayasena does not explicitly disclose:

However, the teaching of wherein the first network function is configured to process header data, and wherein the buffer manager processes payload data and stores a link data structure that associates a header of the header data with a payload of the payload data. wherein the buffer manager exchanges payloads with the external memory or references to payloads with the external memory is well known in the art as evidenced by Ebert.
Ebert discloses:
wherein the first network function is configured to process header data, and wherein the buffer manager processes payload data and stores a link data structure that associates a header of the header data with a payload of the payload data ( [0038], data processing with header and payload in routing packet). 
wherein the buffer manager exchanges payloads with the external memory or references to payloads with the external memory ( [0038], [0043], packet including payload changed between processors).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ebert as mentioned above as a modification to Kaviani ( modified by Frankel and Jayasena),  such that the combination would allow to processing packet with header and payload, in order to perform routing function efficiently.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kaviani (US 20170220509 A1 ) in view of Frankel (US 20200236064 A1), Jayasena ( US 20200057717 A1) and Karp ( US 20120002392 A1).
claim 20, Kaviani as modified by Frankel and Jayasena discloses all the features with respect to parent claim 18 as outlined above.
Kaviani as modified by Frankel and Jayasena does not explicitly disclose:
wherein the high-speed interface comprises a microbump interface.
However, the teaching of a high-speed interface is well known in the art as evidenced by Karp.
Karp discloses:
wherein the high-speed interface comprises a microbump interface ( [0033], [0036], [0047], die-to-die ("dtd") microbumps).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Karp as mentioned above as a modification to Kaviani ( modified by Frankel and Jayasena),  such that the combination would allow to apply microbump interface, in order to form internal dtd interconnects with microbumps, and form MCM die to external PCB interconnects with microbumps.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SHAO whose telephone number is (571)270-7808.  The examiner can normally be reached on 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG SHAO/               Examiner, Art Unit 2461                                                                                                                                                                                         

/JASON E MATTIS/               Primary Examiner, Art Unit 2461